Citation Nr: 9905814	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  95-35 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to increased monthly dependency and indemnity 
compensation (DIC) benefits under the provisions of 38 
U.S.C.A. § 1311(a)(2) (1998).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and the veteran's son



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


FINDINGS OF FACT

1.  The appellant is the widow of the veteran who had periods 
of active service from May 1937 to November 1945 and from 
February 1947 to March 1969.  The veteran died on 
June [redacted], 1993.  

2..  At the time of his death, service connection was in 
effect for multiple disabilities, including arteriosclerotic 
heart disease with hypertension, status post pacemaker 
implant, rated as 100 percent disabling from June 1, 1988, 
and status post cerebrovascular accident with severe memory 
deficits, rated as 100 percent disabling from May 12, 1991.  
Service connection was also in effect for paresis, rated at 
20 percent disabling from May 12, 1991, bilateral hearing 
loss, rated as 20 percent disabling from June 30, 1983, 
diabetes mellitus, rated as 20 percent disabling from 
November 29, 1982, diabetic neuropathy of the left lower 
extremity and residuals of cerebrovascular accident, rated as 
10 percent disabling from July 15, 1988, diabetic neuropathy 
of the right lower extremity, rated as 10 percent disabling 
from July 15, 1988, bursitis of the left hip, rated as 
10 percent disabling from June 30, 1983, residuals of a 
fracture of the left radial head, rated as noncompensably 
disabling from March 15, 1969, residuals of a skull fracture, 
rated as noncompensably disabling from April 1, 1946, 
residuals of a fracture of the right distal radius, rated as 
noncompensably disabling from April 1, 1946, residuals of a 
fracture of the eighth thoracic vertebra, rated as 
noncompensably disabling from April 1, 1946, hemorrhoids, 
rated as noncompensably disabling from October 29, 1981, and 
prostatitis, rated as noncompensably disabling from March 15, 
1969.  He was also entitled to special monthly compensation 
and the need for the regular aid and attendance of another 
person because of the severity of his disabilities.  

3.  In an August 1993 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
granted service connection for the cause of the veteran's 
death.  The appellant was granted DIC benefits since the 
cause of death was service connected.  

4.  A physician who declared the veteran totally disabled in 
June 1987 stated in April 1994 that it was his opinion that 
the veteran's total disability began in 1981 sometime after 
he required ventricular pacemaker placement.  

5.  The record shows the veteran was entitled to receive a 
total disability rating for his heart disease for at least 
eight continuous years prior to the time of his death.


CONCLUSION OF LAW

The criteria for the payment of increased DIC benefits under 
the provisions of 38 U.S.C.A. § 1311(a)(2) are met.  
38 U.S.C.A. § 1311 (West 1991); 38 C.F.R. § 3.5(e) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the evidence of record discloses that, in 
September 1981, the veteran was found to have a heart block 
and had a permanent pacemaker given him at a service 
department medical center.  

By rating decision dated in December 1984, the evaluation for 
his hypertension with first degree heart block, postoperative 
status, pacemaker implant of 100 percent which had been in 
place since September 22, 1981, was reduced to 30 percent 
disabling, effective December 1, 1982.  The evaluation for 
the veteran's diabetes mellitus was increased from 10 percent 
to 20 percent disabling, effective November 29, 1982.  

A 10 percent evaluation for bilateral hearing loss was 
increased to 20 percent disabling, effective June 30, 1983.  
Increased from noncompensably disabling to 10 percent 
disabling, effective June 30, 1983, was the evaluation for 
bursitis of the left hip.  Noncompensable evaluations for a 
number of other disabilities were confirmed and continued.  
The combined disability evaluation of 100 percent which had 
been in effect from November 1, 1981, was reduced to 
50 percent, effective December 1, 1982, and increased to 
60 percent disabling, effective June 30, 1983.  

Received in May 1987 was a statement from a service 
department cardiologist to the effect that the veteran had 
been followed at the cardiology clinic at that facility since 
January 1980 and had been followed by the cardiologist since 
July 1983.  

The veteran's medical problems included:  Dilated hypokinetic 
cardiomyopathy with severe reduction and left ventricular 
ejection fraction (24 percent), secondary to hypertension; 
longstanding hypertension; complete heart block, permanent 
pacemaker required; noninsulin-dependent diabetes mellitus; 
and hypersomnolence, etiology undetermined.  

The veteran had suffered a progressive deterioration of 
exercise tolerance and had had multiple admissions to the 
service department medical center for orthopnea, paroxysmal 
nocturnal dyspnea, and pulmonary edema.  The physician stated 
that the veteran's current status was severely compromised 
with modest exertion and his prognosis was guarded, despite 
therapy.  

The physician recommended 100 percent disability and 
continued follow-up with the cardiology clinic every 3 to 4 
months and follow-up in the pacemaker clinic every three 
months.  

By rating decision dated in June 1987, the evaluation for the 
veteran's hypertension with first degree heart block, 
postoperative status, pacemaker implant, was increased to 
100 percent disabling, effective April 13, 1987.  It was to 
be reduced to 60 percent disabling, effective June 1, 1988.  
The disability evaluations for the other disabilities were 
confirmed and continued.  The combined disability evaluation 
of 60 percent was increased to 100 percent, effective April 
13, 1987.  It was determined to be 80 percent disabling, 
effective June 1, 1988. 

In a June 1988 statement, another service department 
cardiologist gave diagnoses for the veteran of dilated, 
congestive cardiomyopathy, arteriosclerotic cardiovascular 
disease, organic heart disease, hypertension, and type II 
diabetes mellitus.  He stated that, given the severity and 
the complexity of the veteran's medical conditions and given 
his overall functional status, the veteran should not be 
engaged in gainful employment.  

By rating decision dated in December 1988, it was indicated 
that a 100 percent disability evaluation was in order for 
arteriosclerotic heart disease with hypertension, status post 
pacemaker implant.  The effective date was June 1, 1988.  

The veteran had a stroke in 1991 and was hospitalized and 
found to have an infarct in the middle right cerebral 
distribution.  By rating decision dated in March 1992, 
service connection for status post cerebrovascular accident 
with severe memory deficits was granted.  The veteran's heart 
disease remained 100 percent disabling.  He was also shown to 
be in need of aid and attendance due to the residuals of the 
stroke effective May 12, 1991.   

The veteran subsequently died on June [redacted], 1993, due 
to septic shock of 16 hours' duration.  This was due to or 
as a consequence of arteriosclerotic heart disease of years' 
duration, peripheral vascular disease of years' duration, and 
anoxic encephalopathy of one-month duration.  Other 
significant conditions listed as contributing to death, but 
not resulting in the underlying cause were given as adult 
onset diabetes mellitus, sick-sinus syndrome, and acute renal 
failure.  An autopsy was not performed.  

In an August 1993 rating decision, the RO determined that the 
veteran's service-connected disabilities were responsible for 
his death.  As such, service connection for the cause of the 
veteran's death was granted.  The appellant, the widow of the 
veteran, was granted DIC benefits since the veteran's cause 
of death was service connected.  

Subsequently, the appellant submitted a claim for an increase 
in payment of her DIC benefits.  

Of record is a January 1994 communication from a cardiologist 
who was the director of cardiac catheterization and the 
director of interventional cardiology at a service department 
medical center.  He indicated that he had been treating the 
veteran since 1988.  The physician stated that the veteran 
was completely and irreversibly disabled prior to his initial 
evaluation in 1988, and showed slow continuous degeneration 
in functional status until his death.  

In an April 1994 communication, Romel C. Wrenn, M.D., stated 
that the veteran had been declared totally disabled by him in 
June 1987.  The physician noted that the veteran's total 
disability did not actually begin at that time.  He noted 
that, at that time, the veteran was New York Heart 
Association Classification IV-C.  The veteran was described 
as significantly compromised with minimum activity.  

The veteran was known to have a significant reduction in LV 
ejection fraction to 24 percent due to longstanding 
hypertension.  His hypertension left a significant weakening 
of the left ventricle.  The veteran suffered conduction 
abnormalities and required permanent pacemaker implantation.  
Also, he was an insulin-dependent diabetic and also suffered 
from hypersomnolence.  

The physician went on to state that it was his feeling that 
the veteran's total disability had begun in the fall of 1981 
sometime after he required a ventricular pacemaker placement.  
The veteran developed signs and symptoms of pacemaker 
syndrome, manifested by progressive deterioration of exercise 
tolerance and bouts of congestive heart failure.  

The veteran had required multiple admissions to the service 
department medical center for treatment of orthopnea, 
paroxysmal nocturnal dyspnea, and pulmonary edema.  His 
symptoms were reported as so severe that he was advised to 
undergo an endomyocardial biopsy on May 21, 1985, to rule out 
an inflammatory process which might be treated.  There was no 
inflammatory process, but his endomyocardial biopsy was 
consistent with myocardial fibrosis related to longstanding 
hypertension.  Despite attempts to improve his functional 
capacity, to include changing his ventricular pacemaker to a 
rate responsive unit, this failed to show any significant 
improvement.  

The physician again reiterated that the veteran's functional 
capacity was limited significantly in the fall of  1981.  He 
stated that the veteran was "indeed totally disabled at that 
time and, retrospectively, his total disability was related 
to not only hypertensive cardiomyopathy, but possible 
pacemaker syndrome."  



Criteria & Analysis

The appellant basically contends that she is entitled to a 
higher rate of payment of DIC benefits since the veteran was 
totally disabled for in excess of eight years prior to his 
death due to the severity of his service-connected 
disabilities.  The Board acknowledges her contentions, and 
points out that the law and regulation governing payment of 
DIC benefits are specific regarding the requisite criteria 
for increased DIC benefits.  According to 38 U.S.C.A. 
§ 1311(a), the monthly rate of DIC is increased in the case 
of the death of a veteran who, at the time of death, was in 
receipt of or was entitled to receive compensation for a 
service-connected disability that was rated totally disabling 
for a continuous period of at least eight years immediately 
preceding death.  

In a recent decision by the United States Court of Veterans 
Appeals (Court), that being Hix v. West, No. 97-327 (U. S. 
Vet. App. January 26, 1999), notation was made that, in 1992, 
Congress amended 38 U.S.C.§ 1311(a) (1991) by adding, in 
relevant part, Section 1311(a)(2), which provided for a 
"kicker" if the veteran was, for eight continuous years up 
until the time of death, "in receipt of or was entitled to 
receive" a total disability rating.  

It was stated that in the Hix case, when the appellant asked 
for enhanced DIC benefits in 1993, the determinative question 
that should have been addressed was whether the deceased 
veteran "was entitled to receive" a total disability rating 
for his disability for eight continuous years prior to the 
time of death, and not just whether he had actually been 
receiving a total rating for that period of time.  

The Court indicated that, with regard to the meaning of "was 
in receipt of or was entitled to receive" it had previously 
addressed virtually identical language with respect to DIC 
claims under 38 U.S.C. § 1318(b).  Notation was made that 
both sections used essentially the same phrase "in receipt of 
or...entitled to receive."  Also, as to that language, prior to 
1982, the receipt of DIC benefits under what is now Section 
1318(b) required the deceased veteran to have in fact been in 
receipt of a 100 percent service-connected rating.  

However, in 1982, Congress added the words "or entitled to 
receive" after "in receipt of."  In interpreting the effect 
of that amendment, the Court stated it had previously held 
that a claim for DIC benefits under Section 1318(b) was 
entitled to a determination of whether the deceased veteran, 
prior to death, hypothetically would have been entitled to 
receive an award of service connection and an assignment of a 
total disability rating so as to qualify under that statute.  

In Hix, the Court held that the phrase "in receipt of 
or...entitled to receive" had the same meaning in both sections 
because they were both located in Chapter 13 and both dealt 
with DIC.  Accordingly, the Court held that a claimant 
pursuing enhanced DIC benefits under 38 U.S.C. § 1311(a)(2) 
had the right to obtain a determination as to whether the 
deceased veteran hypothetically would have been entitled to 
receive compensation and a total disability rating for a 
continuous period of at least eight years immediately 
proceeding death. 

With this in mind, the record reveals that there are strong 
opinions of record indicating that the veteran's 
service-connected disabilities would have warranted a total 
disability rating prior to 1988.  The April 1994 
communication from Dr. Wrenn reflects his opinion that the 
veteran's functional capacity was limited significantly in 
the fall of 1981 and that the veteran was totally disabled at 
that time.  The total disability was related to his 
hypertensive cardiomyopathy and possible pacemaker syndrome.  
In view of this opinion and the Court's decision in Hix v. 
West, referred to above, the undersigned finds that the 
appellant is entitled to increased DIC benefits under the 
provisions of 38 U.S.C.A. § 1311(a)(2).  


ORDER

Entitlement to increased monthly DIC benefits under the 
provisions of 38 U.S.C.A. § 1311(a)(2) is granted, subject to 
the governing criteria applicable to the payment of monetary 
awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

